Name: Commission Regulation (EC) No 1326/97 of 9 July 1997 establishing the forecast balance for the supply of certain vegetable oils to the Canary Islands
 Type: Regulation
 Subject Matter: tariff policy;  regions of EU Member States;  EU finance;  trade;  processed agricultural produce
 Date Published: nan

 No L 182/ 16 HENI Official Journal of the European Communities 10 . 7. 97 COMMISSION REGULATION (EC) No 1326/97 of 9 July 1997 establishing the forecast balance for the supply of certain vegetable oils to the Canary Islands HAS ADOPTED THIS REGULATION: Article 1 The quantities of the forecast supply balance for the Canary Islands for certain vegetable oils for the 1997/98 marketing year which qualify for exemption from customs duties on import or which benefit from the aid for supply from the rest of the Community shall be as follows: (tonnes) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 3 (4) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1601 /92, the forecast balance for the supply of vegetable oils to the Canary Islands for the 1997/98 marketing year should be established; Whereas these balances are established on the basis of the justified requirements of consumption or the processing industry, communicated by the competent national authorities; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , CN code Description Quantity 1507 to 1516 Vegetable oils 37 300 (') (excluding 1509 (excluding olive oil) and 1510) (') 24 500 tonnes of which for the processing and/or packaging sector. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6 . 1992, p . 13 . 2) OJ No L 320 , 11 . 12. 1996, p . 1 .